

115 HR 7085 IH: Veterans Benefits and Options Notification of Dental Insurance Act
U.S. House of Representatives
2018-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7085IN THE HOUSE OF REPRESENTATIVESOctober 23, 2018Mr. Budd introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to inform individuals who are eligible to enroll in the
			 dental insurance plan administered by the Secretary of the benefits of
			 such plan.
	
 1.Short titleThis Act may be cited as the Veterans Benefits and Options Notification of Dental Insurance Act or the Veterans BOND Act. 2.Provision of information regarding dental insurance plan of the Department of Veterans Affairs (a)In generalNot later than 45 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall mail to each covered individual information notifying the individual of the dental insurance plan administered by the Secretary under section 1712C of title 38, United States Code, including the benefits for dental care and treatment provided under such plan, how to enroll, and the costs of participating in the plan.
 (b)Covered individualIn this section, the term covered individual means an individual who is a veteran, survivor, or dependent specified in section 1712C(b) of title 38, United States Code.
			